Exhibit 10.1
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of May 3, 2011,
but shall be effective on the Starting Date (as defined below), by and between
Bluefly, Inc., a Delaware corporation (the “Company”), and Joseph Park (“Park”).


RECITALS


1.           The Company desires to retain the services of Park as Chief
Operating Officer of the Company in accordance with the terms and conditions of
this Agreement.


2.           Park will serve the Company as Chief Operating Officer in
accordance with the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Park agree as
follows:


1.           TERM


The Company hereby agrees to employ Park as Chief Operating Officer of the
Company, and Park hereby agrees to serve in such capacity, for a term commencing
on May 23, 2011 or such other date as the parties may mutually agree (the
“Starting Date”) and continuing through June 30, 2014 (as the same may be
earlier terminated pursuant to the terms of this Agreement, the “Employment
Term”), upon the terms and subject to the conditions contained in this
Agreement.


2.           DUTIES


During the Employment Term, Park shall serve as Chief Operating Officer of the
Company, and shall be responsible for the duties attendant to such office and
such other managerial duties and responsibilities with the Company consistent
with such office as may be reasonably assigned from time to time by the Chief
Executive Officer and/or President of the Company.


The principal location of Park’s employment shall be in the New York City
vicinity (i.e., within a 20 mile radius), although Park understands and agrees
that he will be required to travel from time to time for business reasons.  Park
shall diligently and faithfully perform his obligations under the Agreement and
shall devote his full professional and business time to the performance of his
duties as Chief Operating Officer of the Company during the Employment
Term.  Park shall not, directly or indirectly, render business services to any
other person or entity, without the consent of the Company's Chief Executive
Officer.
 
 
 

--------------------------------------------------------------------------------

 


3.           BASE SALARY


For services rendered by Park to the Company during the Employment Term, the
Company shall pay him a base salary of $325,000 per year, payable in accordance
with the standard payroll practices of the Company, subject to annual increases
in the sole discretion of the Chief Executive Officer and the Company's Board of
Directors, taking into account the financial and operating performance of the
Company's business and divisions and a qualitative assessment of Park’s
performance during such year.


4.           BONUS/OPTIONS


a             Park will be awarded a sign-on bonus of $50,000, payable with the
first regularly scheduled payroll following the Starting Date and an additional
bonus of $25,000, payable with the first regularly scheduled payroll following
December 31, 2011, assuming that he remains employed with the Company as of such
date.


b.           In addition, for each fiscal year during the Term, provided that
Park remains employed with the Company as of December 31 of such fiscal year,
Park will be eligible to earn the following bonuses:  (i) a performance bonus
targeted at thirty-five percent (35%) of Park’s then-current base salary, based
upon the achievement of one or more targets to be set for each fiscal year by
the Compensation Committee in its sole discretion, and subject to a pro rata
adjustment for underachievement or overachievement of the targets within
limits determined by the Committee in its sole discretion; and (ii) such
additional performance bonus for each fiscal year as may be determined by the
Compensation Committee in its sole discretion.    Any bonus payable under this
section shall be paid no later than March 15th of the fiscal year following the
fiscal year to which such bonus relates.  Notwithstanding the foregoing, Park’s
bonus for the 2011 fiscal year will be pro-rated based upon the number of days
during the year in which he was employed by the Company.
 
c.           The Company hereby agrees to cause, on the Starting Date, the
issuance to Park of options (“Options”) to purchase 450,000 shares (the
“Shares”) of the Company's common stock, $.01 par value (“Common Stock”).  The
Options shall be issued pursuant to, and in accordance with, the Company's 2005
Stock Incentive Plan (the “Plan”).  The Options shall be Incentive Stock Options
(as defined in the Plan) to the extent allowed by law, and shall be exercisable
at a price equal to the Fair Market Value (as defined in the Plan) of the Common
Stock on the date of grant.  The Options shall vest with respect to 56,250
Shares on the six month anniversary of the date of grant, and the remainder of
the Option shall vest in forty-two (42) equal monthly installments, with the
first such installment vesting on the seven (7) month anniversary of the date of
grant.  The Term of each Option shall be 10 years from the date of
grant.  During the Term of this Agreement, Park shall be eligible to participate
in the Company's future stock option grants as determined appropriate by the
Committee in its sole discretion.
 
 
2

--------------------------------------------------------------------------------

 


(d)           In the event that a Change of Control (as defined below) occurs
during the term of this Agreement, one half of any unvested stock options
granted to Park which are outstanding as of the date of that Change of Control
and have not yet vested (“Unvested Options”) shall be deemed to be fully vested
as of that date.  Subject to paragraph 7(c), the remaining one half of the
Unvested Options shall vest on the earliest to occur of (x) the scheduled
vesting date and (y) twelve (12) months from the date of such Change of Control,
subject, in each case, to Park’s continued employment with the Company on such
dates.
 
(e)           For purposes of this Agreement, “Change of Control” shall be
deemed to occur upon:
 
(1)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent
(50%) or more (on a fully diluted basis) of either (A) the then outstanding
shares of common stock of the Company, taking into account as outstanding for
this purpose such common stock issuable upon the exercise of options or
warrants, the conversion of convertible stock or debt, and the exercise of any
similar right to acquire such common stock (the “Outstanding Company Common
Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Agreement, the following acquisitions shall not constitute
a Change of Control:  (I) any acquisition by the Company or any “Affiliate” (as
defined below), (II) any acquisition by any employee benefit plan sponsored or
maintained by the Company or any Affiliate, (III) any acquisition by Quantum
Industrial Partners LDC, Soros Fund Management LLC, and/or SFM Domestic
Investments LLC and/or any of their affiliates (collectively, “Soros”), (IV) any
acquisition by Rho Ventures VI, L.P. and/or any of its affiliates (collectively,
“Rho”)or (V) any acquisition which complies with clauses (A), (B) and (C) of
sub-paragraph (e)(5) hereof ;
 
(2)           Individuals who, on the date hereof, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
hereof, whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;
 
(3)           the dissolution or liquidation of the Company;
 
(4)           the sale of all or substantially all of the business or assets of
the Company;
 
 
3

--------------------------------------------------------------------------------

 
 
or
 
(5)           the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company that
requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination:  (A) more
than fifty percent (50%) of the total voting power of (x) the corporation
resulting from such Business Combination (the “Surviving Corporation”), or (y)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of sufficient voting securities eligible to elect a
majority of the directors of the Surviving Corporation (the “Parent
Corporation”), is represented by the Outstanding Company Voting Securities that
were outstanding immediately prior to such Business Combination (or, if
applicable, is represented by shares into which the Outstanding Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of the Company’s Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no Person (other than Soros,
Rho or any employee benefit plan sponsored or maintained by the Surviving
Corporation or the Parent Corporation), is or becomes the beneficial owner,
directly or indirectly, of thirty percent (30% ) or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were Board members at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination.
 
(f)           For purposes of this Agreement, the term “Affiliate” shall mean
any entity that directly or indirectly is controlled by, controls or is under
common control with the Company.
 
5.           EXPENSE REIMBURSEMENT AND PERQUISITES


a.           During the Term of this Agreement, Park shall be entitled to
reimbursement of all reasonable and actual out-of­-pocket expenses incurred by
him in the performance of him services to the Company consistent with corporate
policies, if any, provided that the expenses are properly accounted for.  Any
such reimbursement will be made to Park as soon as administratively feasible
following submission of such documentation of such expense, but shall be made no
later than the calendar year following the calendar year in which such expense
is incurred by Park.  In the event that any such reimbursement is taxable to
Park, such reimbursement shall be made as soon practical upon Park’s submission
of a request to be reimbursed, but in all events such reimbursement will be made
prior to the end of the calendar year next following the calendar year in which
the applicable expense was incurred.
 
 
4

--------------------------------------------------------------------------------

 


b.           During each calendar year of the Employment Term, Park shall be
entitled to 20 days vacation with full pay in accordance with the Company’s
then-current vacation policies; provided, however, that Park shall schedule such
vacations at times convenient to the Company.


c.           During the Employment Term, the Company shall provide an annual
allowance of ten thousand dollars ($10,000) for the purchase of term life
insurance by the Company for the benefit of Park (which shall be in lieu of any
other life insurance benefit) and/or the purchase of a supplemental disability
insurance policy.  In addition, Park shall be entitled to participate in all
health insurance, dental insurance, long-term disability insurance and other
employee benefit plans instituted by the Company from time to time on the same
terms and conditions as other similarly situated employees of the Company, to
the extent permitted by law.


6.           NON-COMPETITION; NON-SOLICITATION


a.           In consideration of the offer of employment, severance benefits and
Options to be granted to Park hereunder, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
during the Non-Competition Term, Park shall not, without the prior written
consent of the Company, anywhere in the world, directly or indirectly, (i) enter
into the employ of or render any services to any Competitive Business; (ii)
engage in any Competitive Business for his own account; (iii) become associated
with or interested in any Competitive Business as an individual, partner,
shareholder, creditor, director, officer, principal, agent, employee, trustee,
consultant, advisor or in any other relationship or capacity; (iv) employ or
retain, or have or cause any other person or entity to employ or retain, any
person who was employed or retained by the Company while Park was employed by
the Company; or (v) solicit, interfere with, or endeavor to entice away from the
Company, for the benefit of a Competitive Business, any of its customers or
other persons with whom the Company has a contractual relationship.  For
purposes of this Agreement, a “Competitive Business” shall mean any person,
corporation, partnership, firm or other entity which sells or has plans to sell
ten (10) or more brands of luxury or high-end designer apparel and/or fashion
accessories at prices that are consistently discounted to manufacturer’s
suggested retail prices.   However, nothing in this Agreement shall preclude
Park from investing his personal assets in the securities of any corporation or
other business entity which is engaged in a Competitive Business if such
securities are traded on a national stock exchange or in the over-the-counter
market and if such investment does not result in him beneficially owning, at any
time, more than three percent (3%) of the publicly-traded equity securities of
such Competitive Business.  For purposes of this agreement, the “Non-Competition
Term” shall mean a period beginning upon the commencement of the Employment Term
and ending on the one (1) year anniversary of the end of the Employment Term.


b.           Park and the Company agree that the covenants of non-competition
and non-solicitation contained in this paragraph 6 are reasonable covenants
under the circumstances,
 
 
5

--------------------------------------------------------------------------------

 
 
and further agree that if, in the opinion of any court of competent
jurisdiction, such covenants are not reasonable in any respect, such court shall
have the right, power and authority to excise or modify such provision or
provisions of these covenants as to the court shall appear not reasonable and to
enforce the remainder of these covenants as so amended.  Park agrees that any
breach of the covenants contained in this paragraph 6 would irreparably injure
the Company.  Accordingly, Park agrees that the Company, in addition to pursuing
any other remedies it may have in law or in equity, may obtain an injunction
against Park from any court having jurisdiction over the matter, restraining any
further violation of this paragraph 6.


7.           TERMINATION


a.           This Agreement, the employment of Park, and Park’s position as
Chief Operating Officer of the Company shall terminate upon the first to occur
of:



 
(i) 
his death;



 
(ii)
his "permanent disability," due to injury or sickness for a continuous period of
four (4) months, or a total of eight months in a twenty-four month period
(vacation time excluded), during which time Park is unable in substantial part
to attend to his ordinary and regular duties, provided that the Company shall
give Park thirty (30) days’ written notice prior to any such termination;



 
(iii)
a "Constructive Termination" by the Company during the Employment Term, which,
for purposes of this Agreement, shall be deemed to have occurred upon (A) the
removal of Park without his consent from his position as Chief Operating Officer
of the Company, or (B) the material breach by the Company of this Agreement;
provided that a Constructive Termination shall not be deemed to have occurred
unless: (1) Park gives the Company notice within ninety (90) days after an event
or occurrence which Park believes constitutes a Constructive Termination,
specifying the event or occurrence which Park believes constitutes a
Constructive Termination; and (2) the Company fails to cure such act or failure
to act within thirty (30) days after receipt of such notice.

 
 
(iv)
the termination of this Agreement at any time without cause by the Company;



 
(v)
the termination of this Agreement for cause, which, for purposes of this
Agreement, shall mean that (1) Park has been convicted of a felony or any
serious crime involving moral turpitude, or engaged in materially fraudulent or
materially dishonest actions in connection with the

 
 
6

--------------------------------------------------------------------------------

 
 
performance of his duties hereunder, or (2) Park has willfully and materially
failed to perform his duties hereunder, or (3) Park has willfully or negligently
breached the terms and provisions of this Agreement in any material respect, or
(4) Park has failed to comply in any material respect with the Company's
policies of conduct that have been communicated to him, including with respect
to trading in securities, provided that the Company shall provide Park with at
least five (5) business days’ prior written notice of any such failure to comply
and an opportunity to cure such failure, to the extent curable; or
 
 
(vi)
the termination of this Agreement by Park, which shall occur on not less than 30
days prior written notice from Park.



b.           In the event that this Agreement is terminated during the
Employment Term pursuant to paragraphs 7(a)(i), 7(a)(ii), 7(a)(v) or 7(a)(vi),
the Company shall pay Park his base salary only through the date of
termination.  In the event that this Agreement is terminated during the
Employment Term pursuant to paragraphs 7(a)(iii) or 7(a)(iv), the Company shall
pay Park, contingent upon his continued performance of his obligations under
Section 6, the then-current base salary for a period of one-hundred eighty (180)
days (the “Severance Payments”).  The Severance Payments shall be payable in
periodic installments in accordance with the Company's standard payroll
practices and will be subject to any applicable withholding, and shall be
conditioned upon Park executing an effective release of any claims against the
Company, in a form reasonably satisfactory to the Company, which becomes
effective within 60 days of such termination.  The Severance Payments will
commence when such release becomes effective; notwithstanding the foregoing, if
such 60 day period begins in one calendar year and ends in a subsequent calendar
year, the Severance Payments will not commence until the second calendar
year.  Except as provided in this paragraph, upon any termination of employment,
all other rights Park may have to base salary, perquisites or other compensation
as set forth in paragraphs 3, 4, and/or 5, including, without limitation, bonus
payments and unvested Option grants, but excluding any vested Option or any
option grant that vests upon such termination pursuant to Section 4(b), shall be
forfeited.


c.           Notwithstanding anything herein to the contrary, if any payments
due under this Agreement (including, but not limited to any payments related to
the Options) would subject Park to any tax imposed under Section 409A of the
Code if such payments were made at the time otherwise provided herein, then the
payments that cause such taxation shall be payable in a single lump sum on the
first day which is at least six (6) months after the date of Park’s "separation
from service" as set forth in Code Section 409A(2)(A)(i) and the official
guidance issued thereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
8.           CONFIDENTIALITY


a.           Park recognizes that the services to be performed by him are
special, unique and extraordinary in that, by reason of his employment under
this Agreement, he may acquire or has acquired confidential information and
trade secrets concerning the operation of the Company, its  predecessors, and/or
its affiliates, the use or disclosure of which could cause the Company, or its
affiliates substantial loss and damages which could not be readily calculated
and for which no  remedy at law would be adequate.  Accordingly, Park covenants
and agrees with the Company that he will not at any time during the Term of this
Agreement or thereafter, except in the performance of his obligations to the
Company or with the prior written consent of the Board of Directors or as
otherwise required by court order, subpoena or other government process,
directly or indirectly, disclose any secret or confidential information that he
may learn or has learned by reason of his association with the Company.  If Park
shall be required to make such disclosure pursuant to court order, subpoena or
other government process, he shall notify the Company of the same, by personal
delivery or electronic means, confirmed by mail, within twenty-four (24) hours
of learning of such court order, subpoena or other government process and, at
the Company's expense (such expenses to be advanced by the Company as reasonably
required by Park), shall (i) take all necessary and lawful steps reasonably
required by the Company to defend against the enforcement of such subpoena,
court order or government process, and (ii) permit the Company to intervene and
participate with counsel of its choice in any proceeding relating to the
enforcement thereof.   The term "confidential information" includes, without
limitation, information not in the public domain and not previously disclosed to
the public or to the trade by the Company's management with respect to the
Company's or its affiliates' facilities and methods, trade secrets and other
intellectual property, designs, manuals, confidential reports, supplier names
and pricing, customer names and prices paid, financial information or business
plans.


b.           Park confirms that all confidential information is and shall remain
the exclusive property of the Company.  All memoranda, notes, reports, software,
sketches, photographs, drawings, plans, business records, papers or other
documents or computer-stored or disk-stored information kept or made by Park
relating to the business of the Company shall be and will remain the sole and
exclusive property of the Company and all such materials containing confidential
information shall be promptly delivered and returned to the Company immediately
upon the termination of his employment with the Company.


c.           Park shall make full and prompt disclosure to the Company of all
inventions, improvements, ideas, concepts, discoveries, methods, developments,
software and works of authorship, whether or not copyrightable, trademarkable or
licensable, which are created, made, conceived or reduced to practice by Park
while performing his services hereunder to the Company, whether or not during
normal working hours or on the premises of the Company and which relate in any
manner to the business of the Company (all of which are collectively referred to
in this Agreement as "Developments").  All Developments shall be the sole
property of the Company, and Park hereby assigns to the Company, without further
compensation, all of
 
 
8

--------------------------------------------------------------------------------

 
 
his rights, title and interests in and to the Developments and any and all
related patents, patent applications, copyrights, copyright applications,
trademarks and trade names in the United States and elsewhere.


d.           Park shall assist the Company in obtaining, maintaining and
enforcing patent, copyright and other forms of legal protection for intellectual
property in any country. Upon the request of the Company, Park shall sign all
applications, assignments, instruments and papers and perform all acts necessary
or desired by the Company in order to protect its rights and interests in any
Developments.


e.           Park agrees that any breach of this paragraph 8 will cause
irreparable damage to the Company and that, in the event of such breach, the
Company will have, in addition to any and all remedies of law, including rights
which the Company may have to damages, the right to equitable relief including,
as appropriate, all injunctive relief or specific performance or other equitable
relief.  Park understands and agrees that the rights and obligations set forth
in paragraph 8 shall survive the termination or expiration of this Agreement.


9.           REPRESENTATIONS AND WARRANTIES


a.           Park represents and warrants to the Company that he was advised to
consult with an attorney of Park's own choosing concerning this Agreement.


b.           Park represents and warrants to the Company that, to the best of
his knowledge, the execution, delivery and performance of this Agreement by Park
complies with all laws applicable to Park or to which his properties are subject
and does not violate, breach or conflict with any agreement by which he or his
assets are bound or affected.


10.           INDEMNIFICATION


The Company shall indemnify and hold Park harmless to the fullest extent
permitted by law from and against any and all claims, losses, liabilities,
damages and expenses including, but not limited to, reasonable attorneys’ fees
incurred by, imposed upon or asserted against Park as a result of or arising out
of any acts or omission by Park in his capacity as an officer, director,
employee or consultant of the Company.


11.           GOVERNING LAW; ARBITRATION


This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the internal laws of the State of New York,
without giving effect to its conflict of law provisions.  Except as set forth
below, any controversy or claim arising out of or relating to this Agreement, or
the breach thereof, shall be resolved by arbitration in accordance with the
rules of the American Arbitration Association (the “AAA”) then pertaining in the
City
 
 
9

--------------------------------------------------------------------------------

 
 
of New York, New York, by a single arbitrator to be mutual agreed upon by the
parties or, if they are unable to so agree, by an arbitrator selected by the
AAA.  The parties shall be entitled to a minimal level of discovery as
determined by the arbitrator.  The arbitrator shall be empowered to award
attorney’s fees and costs if he or he deems such award appropriate.  Judgment
upon any award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  Nothing contained in this paragraph 11 or the remainder
of this Agreement shall be construed so as to deny the Company the right and
power to seek and obtain injunctive relief in a court of equity for any breach
or threatened breach by Park of the covenants contained in paragraphs 6 and 8 of
this Agreement.


12.           ENTIRE AGREEMENT


This Agreement contains all of the understandings between Park and the Company
pertaining to Park’s employment with the Company, and it supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
between them.


13.           AMENDMENT OR MODIFICATION; WAIVER


No provision of this Agreement may be amended or modified unless such amendment
or modification is agreed to in writing, signed by Park and by an officer of the
Company duly authorized to do so.  Except as otherwise specifically provided in
this Agreement, no waiver by either party of any breach by the other party of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar provision or condition at
the same or any prior or subsequent time.


14.           NOTICES


Any notice to be given hereunder shall be in writing and delivered personally or
sent by overnight delivery or certified mail, postage prepaid, return receipt
requested, addressed to the party concerned at the address indicated below or to
such other address as such party may subsequently designate by like notice:


If to the Company, to:


Bluefly, Inc.
42 West 39th Street
New York, NY 10018
Attn: Chief Executive Officer
 
If to Park, to:
 
 
10

--------------------------------------------------------------------------------

 


at the address then on file in the Company’s payroll system


Any such notice shall be deemed given upon receipt.


16.           SEVERABILITY


In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.


17.           TITLES


Titles of the paragraphs of this Agreement are intended solely for convenience
of reference and no provision of this Agreement is to be construed by reference
to the title of any paragraphs.


18.           COUNTERPARTS


This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
 

 
BLUEFLY, INC.
           
By:
/s/ Melissa Payner-Gregor      
Melissa Payner-Gregor
     
Chief Executive Officer
                    EMPLOYEE           /s/ Joseph Park     Joseph Park  

 
 
12

--------------------------------------------------------------------------------

 